Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed December 24, 2019 is acknowledged.  Claims 1, 3-6 and 12 are amended.  Now, Claims 1-12 are pending.


2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


6.	Claims 1, 4-9 and 11-12 are rejected under 35 U.S.C. 103 as being obvious over Morita763 (WO 2016 136763).
	The following paragraph numbers are based on Morita763’s equivalent, US 2018 0030305.
	For Claims 1 and 4-5, Morita763 discloses a dispersion liquid for sealing a light-emitting element, which comprises titanium oxide particles surface-treated with a silane coupling agent (i.e., surface-modifying material). Suitable silane coupling agents include alkoxysilanes, e.g., methyltrimethoxysilane, etc. One of ordinary skill in the art would appreciate that the silane coupling agents would attach to titanium oxide by reacting their alkoxy groups with the hydroxyl groups typically on the surface of titanium oxide. The titanium oxide particles have a D50 in a range of 1 to 30 nm. ([0001], [0012]-[0027], [0029] and [0052]-[0056]) The D50/D90 ratio is exemplified in Tables 3 and 4. Since titanium oxide particle reads on the metal oxide particle taught by Applicant, the refractive index of titanium oxide particle would fall within the presently claimed range. The average primary particle diameter of the titanium oxide is exemplified at [0143], [0147] and [0152]. Since the D50 touches the corresponding claimed range, supra, a prima facie case of obviousness exists. In re MALAGARI, 182 USPQ 549 (C.C.P.A. 1974) (There is 

4.	Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious over Morita763 as applied to Claim 1 above, and further in view of Morita689 (WO 2016 035689).
	The following paragraph numbers of Morita689 are based on Morita689’s US equivalent, US 2017 0306161. 
The difference between Morita763 and the present invention is the requirement of the content of the surface-modifying material not attached to the metal oxide particles.
	Morita689 teaches that in the preparation of a dispersion liquid for sealing a light-emitting element comprising a surface-modifying metal oxide particle, where too much of surface-modifying material would lead to reduction of the refractive index of the dispersion liquid. ([0001], [0020]-[0038] and [0085]) Therefore, it 


5.	Claim 1, 6-8 and 10 rejected under 35 U.S.C. 103 as being obvious over Chan (US 2012 0119230) in view of Morita763.
	Chan discloses an LED display containing an LED element. ([0007]-[0012]) Chan is silent on the presently claimed LED. However, Morita763 teaches an LED element that renders the presently claimed LED obvious, supra. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ Morita763’s LED element in Chan’s display, where the metal oxide particle dispersion has a low viscosity and superior stability and transparency in a high content, which would certainly enhance the quality of the LED element. ([0001])


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
November 12, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765